DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
            The amendment filed 06/12/2022 has been entered.  Claims 1 and 3-9 remain pending in the application.  
The previous objections to the specification and drawings are withdrawn in light of Applicant's amendment to the specification and drawings.  
The previous 35 USC 112 rejections of Claim 8 are withdrawn in light of Applicant’s amendment to Claim 8.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Lei via e-mail communication on 08/11/2022.  See e-mail now of record with this paper and e-mail authorization of 02/09/2021.

The application has been amended as follows: 

In the Clams:

	In Claim 1, line 4, “its exterior,” has been deleted and --an exterior,-- substituted therefore.

	In Claim 1, lines 7-8, “by swinging into the inflatable product” has been deleted.


The reasons for allowance are explained in the statement for indication of allowable subject matter, cited in the previous Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments, see Remarks, Page 9, lines 1-4, filed 06/12/2022 with respect to Claim 1 have been fully considered and are persuasive.  The previous rejections of Clams 1, 3-5 and 7-9 have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
08/12/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746